I am not able to agree that this court has jurisdiction of this proceeding in error. At one time appellate jurisdiction in connection with initiated measures in cities was conferred upon district courts. This provision was specially repealed by the provisions of chapter 66 of the Session Laws of 1910, page 121, and since that time no provision has been made for an appeal in city initiated matters. It seems to me that when the parties themselves think they are proceeding by petition in error, this court should not, of its own motion, change the proceedings into an original proceeding, as is done here. It seems to me that if any court has jurisdiction to review the clerk's action, it is the district court in the county in which Cushing lies, and by original proceeding in mandamus.
Note. — See under (1) 6 Rawle C. L. 650; R. C. L. Perm. Supp. p. 1599. (3) 25 Rawle C. L. 999; R. C. L. Perm. Supp. p. 5639.